J. BLAINE ANDERSON, Circuit Judge,
dissenting:
I respectfully dissent.
The arbitrator’s interpretation and decision does plain and impermissible violence to basic rules of contract construction and the express wording of the contract when viewed in its four corners. The decision does not “draw its essence” from the contract, but rather from a forced and illogical construction which then permits an improper use of parol evidence to vary the express words of the bargained for agreement.
It simply will not do for the arbitrator to isolate § 23.14 as not giving specific power to the employer and then for him to conclude, in effect, that he is free to ignore other unambiguous, express and related sections of the contract which recognize the retention by the employer of the power and authority to manage and control the business, to direct the working forces, and to assign and reassign work functions.
In my view, the arbitrator violated his own duties under the contract and sought to “. . . dispense his own brand of industrial justice.” Steelworkers trilogy, 363 U.S. 574, 80 S.Ct. 1347, 4 L.Ed.2d 1409; 363 U.S. 593, 80 S.Ct. 1358, 4 L.Ed.2d 1424; 363 U.S. 564, 80 S.Ct. 1343, 4 L.Ed.2d 1403.
The arbitrator’s decision, if allowed to stand, will tend to promote disharmony and strife, even in the face of plain language contracts. The parties bargained for a judicious and not a legislative arbitration.
I would reverse with directions to vacate the arbitrator’s decision and deny enforcement.